SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [] Preliminary Information Statement [] Confidential, for use of the Commission only [x] Definitive Information Statement China Aoxing Pharmaceutical Company, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Price per unit or other underlying value of transaction pursuant to Exchange Act Rule 0-11.(Set forth the amount on which the filing fee is calculated and state how it was determined.) 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: CHINA AOXING PHARMACEUTICAL COMPANY, INC. 15 Exchange Place, Suite 500 Jersey City, NJ 07302 INFORMATION STATEMENT To the Holders of Our Voting Stock: The purpose of this Information Statement is to notify you that the holders of shares representing a majority of the voting power of China Aoxing Pharmaceutical Company, Inc. (CAXG) have given their written consent to a resolution adopted by the Board of Directors of CAXG to amend the Certificate of Incorporation of CAXG so as to increase the authorized common stock from 100,000,000 million shares to 200,000,000 million shares.We anticipate that this Information Statement will be mailed on December 17, 2009 to shareholders of record.On or after January 6, 2010, the amendment to the Certificate of Incorporation will be filed with the Florida of State and become effective. Florida corporation law permits holders of a majority of the voting power to take shareholder action by written consent.
